DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/16/20 has been entered. Claims 1-2, 4-13, 15-17, and 19-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each objection previously set forth in the Non-Final Office Action mailed 09/16/20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haider et al. (US 2008/0077158), herein referred to as Haider.
Regarding claims 1 and 12, Haider discloses a surgical feedback system, comprising: a surgical instrument (e.g. Fig. 3 surgical instrument 500), a data source (e.g. Fig. 3 position detection device 120, [0007] system may track the position of the surgical tool relative to the patient); and a surgical hub configured to communicably couple to the data source and the surgical instrument (e.g. Fig. 3 OR computer 80), wherein the surgical hub comprises a control circuit (e.g. [0007] computer may send signals to the surgical tool to control the operation of the surgical tool, such as reducing the speed on the tool or turning the tool on or off), and wherein the control circuit is configured to: receive an input from the data source (e.g. [0006] Based on the data regarding the position of the surgical tool); analyze .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al. (US 20170035514), herein referred to as Fox, in view of Haider.
Regarding claims 1 and 2, Fox discloses surgical feedback system, comprising: a surgical instrument (e.g. [0042] devices such as stents, guidewire, microcatheter, etc.) a data source (e.g. Fig. 2, imaging system 104); and a surgical hub configured to communicably couple to the data source and the 
Fox discloses the claimed invention except for wherein the control circuit is further configured to update a control program/operating parameter of the surgical instrument based on the communicated recommendation.   Haider teaches that it is known to use wherein the control circuit is further configured to update a control program/operating parameter of the surgical instrument based on the communicated recommendation as set forth in [0007] (e.g. Based on the data regarding the position of the surgical tool, the computer may send signals to the surgical tool to control the operation of the surgical tool, such as reducing the speed on the tool or turning the tool on or off),, and [0167] (e.g. The system can suggest one or more cuts or modifications to be made based on an analysis of the 
Regarding claim 4, the modified Fox discloses wherein the control circuit is configured to communicate the recommendation by suggesting a procedural modification to a user (e.g. [0093] the guidelines that are returned to the operator may provide suggestions for interventional steps. The guideline suggestions may be presented alongside the other decision support data to allow the interventionist to quickly review the suggestions while standing at the patient platform).
Regarding claim 5, the modified Fox discloses wherein the control circuit is configured to analyze the received data and the stored set of data using a supervised learning technique (e.g. [0005] information in databases can be analyzed to provide decision support information to operators (supervision)).
Regarding claim 6, the modified Fox discloses wherein the control circuit is configured to analyze the received data and the stored set of data using an unsupervised learning technique (e.g. [0077] machine learning methods).
Regarding claim 7, the modified Fox discloses wherein the control circuit is configured to analyze the received data within a local network (e.g. [0028] The server-side may include a server 204, which may include one or more computers hosting software applications 210 to serve the requests of client 
Regarding claim 8, the modified Fox discloses wherein the control circuit is configured to analyze the received data by exporting the data to a remote location for compilation (e.g. [0028] client 202 and server 204 may be internet-enabled and capable of communicating over the internet such that the decision support system 200 is cloud-based).
Regarding claims 9 and 10, the modified Fox discloses wherein the stored set of data comprises data gathered during previous surgical procedures and data specific to a particular patient (e.g. [0007] historical intervention data may include one or more of historical patient data, including patient history and lab results, historical anatomical data, historical device data, and historical deployment data representative of the past catheterization procedures).
Regarding claim 11, the modified Fox discloses wherein the control circuit is further configured to update the stored set of data with the communicated recommendation (e.g. [0006] Current intervention data representative of a current catheterization procedure may be received concurrently with the current catheterization procedure, and stored in the interventional case history database along with the historical intervention data).
Regarding claim 12, Fox discloses surgical feedback system, comprising: a surgical instrument (e.g. [0042] devices such as stents, guidewire, microcatheter, etc.) a data source (e.g. Fig. 2, database 208); and a surgical hub configured to communicably couple to the data source and the surgical instrument (e.g. Fig. 1 catheterization lab 100, computer 108, input device 110, imaging system 104 (visual communication to instrument), Fig. 2 connection to database from client 202, internet 206, and server 204), wherein the surgical hub comprises a control circuit (e.g. [0028] client 202, which may include a device such as a desktop computer, software applications to serve the requests of client 202 to access the database over the server), and wherein the control circuit is configured to: receive an input 
Fox discloses the claimed invention except for wherein the control circuit is further configured to adjust an operating parameter of a surgical instrument based on the communicated recommendation.   Haider teaches that it is known to use wherein the control circuit is further configured to adjust an operating parameter of a surgical instrument based on the communicated recommendation as set forth in [0006] (e.g. Based on the data regarding the position of the surgical tool, the computer may send signals to the surgical tool to control the operation of the surgical tool, such as reducing the speed on the tool or turning the tool on or off), [0211] (e.g. for a smart tool operated by data to adjust various parameters (updating the position/device parameters based on data about where the tool is relative to a virtual model)), and [0167] (e.g. The system can suggest one or more cuts or modifications to be made based on an analysis of the resected bone and the ideal cuts (the system suggests modifications based on analysis of the surgery)) to determine required adjustments as the surgery progresses and implement them with the tool. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Fox, with wherein the control circuit is further configured to adjust an operating parameter of a surgical instrument based on the communicated recommendation as taught by Haider, since such a 
Regarding claim 13, the modified Fox discloses wherein the communicated recommendation is based on a particular surgical instrument positioned within a surgical site (e.g. [0007] the current deployment data may include a degree of malapposition of a medical device deployed at the anatomical site).
Regarding claim 15, the modified Fox discloses wherein the control circuit is configured to analyze the received data and the stored set of data using a supervised learning technique (e.g. [0005] information in databases can be analyzed to provide decision support information to operators (supervision)).
Regarding claim 16, the modified Fox discloses wherein the control circuit is configured to analyze the received data and the stored set of data using an unsupervised learning technique (e.g. [0077] machine learning methods).
Regarding claim 17, the modified Fox discloses wherein the control circuit is configured to communicate the recommendation by suggesting a procedural modification to a user (e.g. [0093] the guidelines that are returned to the operator may provide suggestions for interventional steps. The guideline suggestions may be presented alongside the other decision support data to allow the interventionist to quickly review the suggestions while standing at the patient platform).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haider.
Regarding claim 19, Haider discloses a surgical feedback system, comprising: a data source (e.g. [0006] system may track the position of the surgical tool relative to the patient); and a surgical instrument comprising a control circuit (e.g. [0006] computer may send signals to the surgical tool to control the operation of the surgical tool, such as reducing the speed on the tool or turning the tool on or off, Fig. 2 – processor 106. However, Haider does not disclose a surgical instrument comprising a 
Haider teaches that it is known to use a surgical hub with a control circuit, wherein the control circuit is configured to receive an input from the data source (e.g. [0007] Based on the data regarding the position of the surgical tool); analyze the received data against a stored set of data to optimize an outcome of a surgical procedure (e.g. [0168] the evaluation of the location error and fit error are based on measurements provided by manipulating the fit measurement block 340 relative to the resected bone, and [0165] The data obtained from the scanner for each planar resected surface is compared with the data for the corresponding surface of the ideal resected model to evaluate the accuracy of the cuts. The quantification of the accuracy can be based on a variety of measurements regarding the deviation of each resected surface from the ideal surface), wherein the stored set of data comprises data collected during previous surgical procedures; determine a recommendation based on the analyzed data (e.g. [0167] The system can suggest one or more cuts or modifications to be made based on an analysis of the resected bone and the ideal cuts ); and adjust an operating parameter of a surgical instrument based on the determined recommendation (e.g. [0007] Based on the data regarding the position of the surgical tool, the computer may send signals to the surgical tool to control the operation of the surgical tool, such as reducing the speed on the tool or turning the tool on or off; ; and [0167] the system can suggest one or more cuts or modifications to be made based on an analysis of the resected bone and the ideal 
It would have been obvious to one or ordinary skill in the art at the time the invention was made to use wherein the surgical instrument comprising the control circuit is configured to: receive an input from the data source: analyze the received data against a stored set of data to optimize an outcome of a surgical procedure, wherein the stored set of data comprises data collected during previous surgical procedures; determine a recommendation based on the analyzed data; and adjust an operating parameter of a surgical instrument based on the determined recommendation; and wherein the control circuit is further configured to update the stored set of data with the communicated recommendation for the express purpose of reducing the number of system elements necessary to perform these functions and preventing the delay of communicating the information to the instrument from the computer. 
Response to Arguments
Applicant's arguments filed 12/16/20 have been fully considered but they are not persuasive.
In response to Applicant’s argument "at no point, is the Haider '158 system capable of performing additional cuts or modifications based on the analysis of the resected bone and the ideal cuts...Thus, the clinician must decide what to do next and/or how to operate the surgical system moving forward", Examiner directs Applicant to Haider, [0123] (e.g. system may automatically control the operation of the surgical tool), and  [0139] (e.g. surgical instrument 500 incorporates a number of features on the instrument itself so that the instrument can be used to perform a number of functions), indicating the device is capable of performing the functions, e.g. cuts or modifications, based on the analysis, further noted in [0006] (e.g. the computer controls operation of the surgical tool in response to 
In response to Applicant’s argument "ultimately, the Fox '514 disclosure is about optimizing decision support data to help a surgeon decide on optimal procedures", Examiner notes that the automated tasks in Haider reduce the efforts required of a surgeon therefore helping the surgeon. Furthermore, Fox [0026] recites "by making the decision support process more automated in nature as compared to basing choices entirely on remembered experiences and information, the decision support system may also save time and streamline the interventional process", indicating shared reasoning in automating the interventional, e.g. surgical, processes.
Because no further changes were made to overcome the amendment to the claims, the rejections to claims 1, 2, 4-13, 15-17, 19 and 20 remain withstanding.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE E BANIS/Examiner, Art Unit 3792

/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792